Citation Nr: 1542623	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  06-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.CA.
§ 1151, for additional disability of the left shoulder due to surgery in June 1996 and
post-operative care by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to March 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Boise, Idaho.

In June 2008, the Veteran and his spouse testified during a Board hearing before the
undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This case has been previously before the Board. In January 2009 and December
2009, the Board issued decisions denying entitlement to compensation pursuant to
38 U.S.C.A. § 1151. The Veteran, in turn, appealed each decision to the United
States Court of Appeals for Veterans Claims (the Court). In June 2009 and October
2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed Joint
Motions for Remand with the Court. In each instance, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings.

In response to the most recent October 2010 Joint Motion, the Board requested a medical opinion from the Veterans Health Administration (VHA). In January 2012, a VA physician provided the requested opinion.  Later that month, the Veteran and his attorney were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument. See 38 C.F.R. § 20.903 (2014).  In May 2012, the Veteran was granted an extension of time to submit additional evidence.  In July
2012, the Veteran's attorney submitted additional argument and evidence.

In August 2012, the Board remanded the matter for additional development.  For the reasons expressed below, the Agency of Original Jurisdiction (AOJ) is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Additional disability of the left shoulder, including flail shoulder and loss of use of the shoulder, was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left shoulder due to surgery in June 1996 and post-operative care by VA, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA issued a VCAA notice letter to the Veteran in March 2005.  This letter informed the appellant of what evidence was required to substantiate his claim for compensation for additional disability under 38 U.S.C.A. § 1151, and of his and VA's respective duties for obtaining evidence.  

While the Veteran was not informed of the criteria for the assignment of an effective date and initial rating until the April 2006 Statement of the Case and after the initial adjudication of the Veteran's claim, it was thereafter readjudicated on a number of occasions, most recently in May 2015, thereby curing any timing defect. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records, including surgical reports.  No other outstanding records have been identified.  

In addition, the Veteran's claims file was reviewed by a VA physician in January 2012 for opinion on the Veteran's 1151 claims.  The opinion report reflects that the physician reviewed the entire claims file, and provided the requested opinions with supporting rationale.  Accordingly, the Board finds this opinion adequate for adjudication purposes.

The Board has considered the Veteran's attorney's contention that the physician's review was not adequate as the reviewing physician did not perform a physical examination of the Veteran.  Again, the Board's review of the report reflects a thorough review of the Veteran's medical history, surgical reports and treatment records, as well as his complaints regarding his care.  He provided the responses to the questions posed with complete medical rationale and citation to pertinent medical literature.  As such, the Board finds that the lack of physical examination does not render the opinion inadequate.

In August 2012, the Board remanded the case to obtain Quality Assurance Review records associated with the Veteran's earlier claim under the Federal Torts Claims Act.  The Board noted that, if access to these records is denied, under VAOPGCPREC 1-2011, the basis of the denial must be provided and the official must state whether the documents fall into one of the following categories:  1) protected from disclosure by 38 U.S.C.A. § 5705; 2) described and designated in. advance of the activity at the facility level, as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. §. 17.501(b); or 3) the requested records or documents no longer exist or cannot be found.

Subsequent to the AOJ's requests for such records, the Chief of Staff from the Greater Los Angeles Health Care Center wrote in a letter dated in May 2015, in response to the Board's remand request concerning the Veteran's records, that a search by the Quality Management Department has found that the records or documents no longer exist.

Consequently, the AOJ was not required to take further action with regard to these records. See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

Finally, the Veteran also presented testimony at the hearing in June 2008. During the hearing, the issues were clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for compensation under the provisions of 38 U.S.C.A. § 1151 is thus ready to be considered on the merits.

II.  Factual Background

In June 1996, the Veteran presented to the VAMC with complaint of left shoulder pain following a seizure event.  X-ray revealed comminuted humeral anatomic neck fracture with posteriorly dislocated head and possible greater tuberosity fracture.  He was planned to admit for a left hemiarthroplasty. A notation indicates that the risks and benefits of hemiarthroplasty were explained and the Veteran desired to proceed with the operation.  In a handwritten notation on these records, the Veteran expressed that he only consented because he thought the surgery was to be performed by Dr. K., not by Dr. H.  The June 1996 consent form is of record, signed by the Veteran and a witness.  The form notes that the surgery was to be performed under the direction of Drs. M., R., and H., and that Dr. M. was the physician who obtained the consent.

A June 1996 operative report noted that the Veteran tolerated the procedure well without complications.

Post-operative notes reflect that the Veteran complained of severe pain in the days following the surgery.

A July 1996 VA discharge summary reflects that the Veteran presented in June 1996 with a history of episodes of grand mal seizures 3 days prior to admission.  The seizure lasted 5 to 10 minutes with associated loss of consciousness, tongue-biting, and postictal confusion.  He felt severe pain in his left shoulder after the episode, but denied any falls or trauma.  He was initially seen at Saint Joseph's Hospital, where he was found to have a comminuted humeral neck fracture on the left and was placed in a sling.  He was subsequently transferred to the VAMC for reduction of his humeral fracture.

He underwent left shoulder hemiarthroplasty.  He was noted to have done well postoperatively, was afebrile with stable vital signs.  His postoperative pain, however, was difficult to control and at the time of discharge he still required two tablets of Percocet every 4 hours for pain control.  He was also seen by physical therapy and trained to perform passive range of motion exercises.  He was discharged after 5 days with the instruction to continue physical therapy at home and follow-up in the orthopedic clinic in 1 week.

A July 1996 VA progress notes indicated that the Veteran reported constant pain and inability to sleep through the night.  A subsequent July 1996 note indicates that the Veteran was seen by a doctor that day and advised to begin aggressive passive range of motion and active range of motion.   It was noted that the Veteran was able to achieve passive range of motion to 90 degrees but could not continue due to complaint of excruciating pain.

August 1996 reports noted that the Veteran did not report for physical therapy sessions in on August 2 and August 6, 1996.  Another August 1996 report notes that he continued to be in excruciating pain.  On August 12, 1992, the Veteran reported that he had been cooperative with exercise and massage at home.  He reported that his pain had diminished slightly and that he was able to sleep for 3 hours without waking.

A September 1996 report notes that the Veteran reported increased swelling and pain and noted that he had "some splintering" on his x-ray.  He was advised to go to the orthopedic department or emergency room based upon his symptoms.  

A November 1996 physical therapy note indicates that the Veteran reported that he had some increased movement of his shoulder but still had pain and swelling.  The therapist noted noncompliance probably secondary to pain.  It was unclear why his symptoms were not improving.  He was discharge from physical therapy due to lack of compliance and interest on the part of the Veteran.

A December 1996 VAMC report of contact reflects that the continuity of follow-up at the orthopedic clinic had been poor following the Veteran's shoulder replacement surgery.  It was noted that the doctor had not been available when the Veteran came in for an appointment, and that he was in pain.   He was scheduled for appointment in January 1997.

The Veteran called later in December 1996, reporting that he finally saw a new orthopedic doctor.  Films revealed that the last shoulder replacement was "improperly done" and would have to be redone.

A January 1997 VA treatment report notes that the Veteran was status post major titanium insert of the left shoulder that had caused continuous pain ever since the surgery in July 1996.  He requested surgical revision.  He stated that he had lost 50 percent of use of the arm.  The examiner indicated that there was possible loosening of the apparatus versus rotator cuff tear.

A January 1997 report from Dr. K. noted that, following the June 1996 surgery, the Veteran had not had even close to normal motion in the shoulder.  He had not had complete pain relief either.  While he believed his symptoms were improving, after one of his physical therapy sessions, he felt a significant worsening in his symptoms.  He was recently seen in December 1996 for x-rays, which revealed that the prosthesis had loosened.  Dr. K. noted that he had met the Veteran at the VA Medical Center, which he attended, and gave his initial opinion on the Veteran's shoulder, and told him that he believed surgery would be necessary for his fracture/dislocation.

After physical examination and review of previous x-rays, Dr. K. noted an impression of status post seizure with resultant posterior fracture/dislocation of the left proximal humerus treated with cemented hemiarthroplasty.  He noted that the Veteran's current symptoms did not appear to be related to a loose prosthesis, but rather incompetence of the rotator cuff.  He noted that revision surgery may be indicated.

A February 1997 note indicates that an ultrasound demonstrated complete supraspinatus avulsion.

A February 1997 VA treatment report notes that a recent ultrasound showed left supraspinatus tear, though it was not a perfect examination for evaluating loosening of the prosthesis.  It was noted that rotator cuff repair was not indicated as late repairs rarely did well.  Arthroscopy to debride the tear and open surgery to debride the tear were indicated as possible options.  The risks and benefits of the procedure were explained to the Veteran, and he opted for surgical intervention.

A March 1997 VA social work service notes that the Veteran phoned to report loss of use of the left arm and express his interest in applying for disability benefits.

A May 1997 VAMC report of contact indicated that the Veteran presented with complaint about his not being able to have his shoulder taken care of by orthopedics.  He had some problems trying to get his shoulder repaired.  He said that they were sent to see Dr. S., who was the "most impolite, rudest person he met at VA."  He indicated that Dr. S. said that shoulders were not his area and that he was screamed at by Dr. S.  He wanted his shoulder done, but not by Dr. H. who did the initial surgery.  The Veteran's handwritten notation on this report noted that the documented conversation was a "limited" version of his complaints.

The Veteran subsequently called Dr. K. in May 1997 and noted that he had been scheduled for surgery for his shoulder.  Dr. K. noted that he made it clear that he had discontinued his affiliation with the VA hospital as of April 1997 and as unavailable for the procedure.  He indicated that Dr. H. was taking over the clinic and would be performing the surgery.  The Veteran indicated that he was leery about undergoing surgery with Dr. H. and was going to outside specialist for another opinion.  

A May 1997 report from private orthopedic surgery Dr. N. reflects that the Veteran presented for second opinion consultation regarding problems with the left shoulder.  He stated that, after undergoing hemiarthroplasty in June 1996, things seemed to be alright postoperatively when he as in a sling, but by the time of discharge he began having increased pain in the left shoulder.  Since that time, he had continued to have pain in the posterior shoulder and lateral deltoid areas.  He stated that the shoulder had been swollen for the past 9 months.  Dr. N. noted that the Veteran had been seen in orthopedic follow-up by VA attending surgeon Dr. K., who suspected a rotator cuff tear.  Dr. K. had recommended arthroscopy of the shoulder with possible open surgery to follow in order to verify the diagnosis, clean out the shoulder, and address any loosening.  The surgery was originally scheduled for April 1997, but Dr. K. stopped working at the VA Hospital.  He reported that he was reluctant to undergo the surgery with Dr. H. since he was involved in the initial surgery.

On physical examination, there was a well-healed arthrotomy wound.  There was no local swelling or erythema or increased warmth to suggest infection.  Active range of motion was limited in the left shoulder at 20 degrees of forward flexion and 20 degrees of abduction.  Passively, his pain allowed forward flexion to 60 degrees only.  There was tenderness about the subacromial area.  Manual motor testing revealed marked weakness in external rotation, although there was a significant degree of guarding due to pain.  X-rays revealed no evidence of obvious component loosening.  However, there was inferior subluxation of the prosthetic articular surface versus the glenoid itself, as well as some calcification superiorly suggestive of displaced tuberosity fragments as seen in previous films.  

Dr. N. diagnosed persistent pain, stiffness, and weakness of the left shoulder now one year status post hemiarthroplasty for fracture, suspect rotator cuff failure.  The less likely possibility of infection also existed.  He recommended aspiration and blood work to evaluate the possibility of infection.  If no infection, his recommendation would be of exploration with possible rotator cuff tear and possible revision to total shoulder replacement, depending on findings at surgery.

An October 1997 VA orthopedic attending note from Dr. H. indicates the Veteran did well post operatively for 2 months, but then lost motion with increased pain.  Examination now showed a chronic rotator cuff tear with high-riding prosthesis.  The plan was now for left shoulder debridement.  If that did not provide relief of symptoms by 6 weeks post-operative, he noted that the plan was to do modular head exchange to a larger size head.  Dr. H. noted that the surgery was aimed to provide pain relief and that motion and function might improve, but were not guaranteed.  The Veteran indicated that he wished to proceed with the surgery.

In November 1997, the Veteran underwent arthroscopic debridement around the left shoulder joint, performed by Dr. H. at the VAMC.  A signed consent form noting that he understood the nature of the proposed procedure, attendant risks involved and expected results is of record.  The surgical report notes that he was in stable condition and tolerated the procedure.  A surgical note reflects that, during the arthroscopy, the humeral head of the prosthesis was visible, indicating large rotator cuff tear.

A January 1998 report from Dr. K. noted that the Veteran had done poorly since his left shoulder surgery in 1996, and when seen in the office in January 1997, was felt to have a rotator cuff tear in addition to his high-riding prosthesis.  Since that time, he had undergone second surgery in November 1997.  The Veteran reported that his shoulder hurt even more after the arthroscopy with continued limited motion and increased pain.  Additionally, he noted a deep crease of tissue, about 4 inches in length, running transversely over the posterolateral deltoid.  Objectively, motion was severely limited in the left shoulder with active flexion of 0 degrees.  An obvious anterosuperior prominence of the prosthetic head was noted.  X-ray showed extremely high-riding shoulder hemiarthroplasty.  The tuberosities were not visualized.  

Dr. K. noted that the worsening of symptoms would possibly be due to damage to the deltoid muscle or acromion.  He noted that the Veteran's prognosis was extremely poor and it was unclear that any surgical procedure would significantly improve his symptoms.  

In A February 1998 report, Dr. K. discussed surgical opinion and noted that the Veteran wanted to proceed with a simple removal of the prosthesis, which would leave him with a left shoulder girdle stone.  Dr. K. noted that this would diminish, but not completely eliminate, his pain, and that it would do nothing to improve his shoulder motion or strength and might actually cause slight weakening about the shoulder.  However, it would not diminish his ability to use his elbow, wrist, and hand for daily activities, as he was currently doing.  

A March 1998 orthopedic surgery consultation report from Dr. K. (at that time with Cedars-Sinai Medical Center) reflects that the Veteran's 4-part fracture of the left proximal humerus was treated by Dr. H. at the VA Medical Center with a shoulder hemiarthroplasty (cemented).  His course was stormy, and he never had good pain relief or good motion following the procedure.  His symptoms worsened, and further diagnostic workup revealed a large rotator cuff tear.  This too was operated on by Dr. H. arthroscopically, and the Veteran noted worsening of symptoms subsequent to the second surgical procedure.  He presented to Dr. K. and was admitted with persistent left shoulder pain, limitation of motion and function for a resection arthroplasty of his cemented left humerus prosthesis.  The proposed procedure, risks, and alternatives had been reviewed that the Veteran gave his informed consent and underwent revision left shoulder prosthesis (to resection arthroplasty).  A notation dated in March 1998 reflects that the surgery was a salvage procedure designed for pain improvement only.  

In an April 1998 follow-up report, Dr. K. noted that the Veteran indicated that he was proceeding with a possible lawsuit against the VA Hospital for the extended period of time between his injury and definitive care.  Dr. K. noted that he tried to put his mind at ease, noting that his final outcome was unlikely to have been altered by the length of time between the initial surgery and his final surgery.  The Veteran's handwritten note on this report reflects his opinion that Dr. K.'s statement was "a lie," misinformed, and attempt to keep a good relationship with VA doctors.

Post-surgical treatment reports from Dr. K. indicate that the Veteran's condition had improved, but he was not symptom-free and never would be.  He noted that he would always have significant weakness and limitation of motion in the left shoulder.  

During a November 1998 fact-finding interview with a VA physician and Vice President of Medical Affairs, the Veteran stated that he was under an extreme and unusual amount of pain following the first surgery.  Then, when he proceeded with therapy immediately afterwards at the hospital, it was still excessively painful.  He indicated that while treatment providers noted the unusually high amount of pain, nothing was done to identify what the problem was for a significant period of time.  He often visited the clinic and there was nobody present who was attendant in the knowledge of shoulders.  He claimed that his shoulder was out of the socket for 18 months prior to the final surgery.  He noted that he had not seen Dr. H. prior to the surgery or since until the second surgery.  The Veteran noted that he eventually sought private treatment with Dr. K. in January 1997 and scheduled surgery with him at VA in April 1997, but the surgery later got switched to Dr. H.  In May 1997, the Veteran met with Dr. S., and had a negative interaction with him that he felt was insulting.  He then met with Dr. N. where it was discovered that the shoulder was "riding high" and out of the socket.  

He eventually saw Dr. H. at an appointment before the second surgery, but never actually saw him at the time of surgery.  He reported that his shoulder "snapped out" approximately 10 days later, after which he went to see a private physician, Dr. S., who told him that he required an expert.  The Veteran went back to Dr. K., who told him he had one of the worst shoulders he had ever seen and that it had to be removed.  After the surgery, Dr. K. told him that there was calcification and one of the muscles was twisted under the implant.  Following the surgery, he had been on several different pain management regimens.

In January 1999, Dr. K. responded to six written questions posed by the Veteran.   Dr. K. responded that it is likely that the amount of scar tissue in the shoulder was time-related.  Dr. K. also noted that it would be more likely that a revision for a shoulder prosthesis would have a better outcome if performed earlier as opposed to later.  In regard to another question, Dr. K. indicated that the biceps tendon displacement related to inadequate rotator cuff tissue, which was secondary to the initial trauma.  He also responded that removal of the shoulder prosthesis, having been implanted for a four-part, proximal humerus fracture, would be more frequent than for elective surgeries, but would still be an unusual occurrence-probably less than 5 in 100.  In addition, he responded that the chance for a successful revision (either revision of prosthesis or resection arthroplasty) is general diminished with the time between the initial surgery and the attempt at revision surgery.  At the time of the March 1998 surgery, he did not see significant wear on the glenoid as well as significant scar tissue.  Had corrected measures been attempted earlier, the chance of a better outcome would have been improved.  Finally, Dr. K. indicated that, often times, other drill holes will be made in the shaft of the humerus to allow the tuberosities to be anchored in place (in addition to the "fastening holes" predrilled in the prosthesis).  Fastening of the tuberosities into appropriate position is generally performed using heavy suture material, as opposed to other artificial devices.

A March 2000 statement from the Veteran's attorney at the time indicates that he accepted a $50,000 settlement from the U.S. Government for his claim under the Federal Tort Claims Act.  A settlement agreement is dated in March 2000.  The settlement agreement also reflects that it was not to be operated as an admission of liability on the part of anyone.

VA treatment records dated in 2000 disclose pain management of the Veteran's shoulder pain.

In an October 2003 statement, Dr. L. wrote that the Veteran had to undergo excision arthroplasty (no shoulder) which was the outcome of previous shoulder surgery.

A November 2003 SSA evaluation report reflects that the Veteran sustained a left shoulder proximal humerus fracture in June 1996 and underwent a left shoulder hemiarthroplasty.  Originally treated with a cement prosthesis, he continued to have poor range of motion and chronic pain.  In March 1998, he underwent surgery for resection of the left shoulder prosthesis and treatment of a massive rotator cuff tear.  As of January 1999, there was no appreciable improvement after the healing from the surgery and he continued to have significant weakness, limitation of movement and pain.  He underwent excision arthroplasty.  The Veteran was found to be disabled as of June 1996, in part, due to chronic left shoulder pain secondary to failed arthroplasty.

On VA examination in June 2005, the examiner noted that the Veteran underwent left shoulder hemiarthroplasty in June 1997.  Postoperatively, he did well and was afebrile with stable vital signs. His postoperative pain, however, was difficult to control and he was started on morphine and subsequently switched to Demerol and later down to tablets of Percocet. At the time of discharge, the patient still required two tablet every four hours pain for control.  He stated that he was seen by physical therapy and was trying to perform passive range of motion on his shoulder, and he was discharged on postoperative care day five and with physical therapy feeling comfortable that the patient could continue his therapeutic regimen as an outpatient. He was discharged home with good care where he was improving and did not show any further problems except a dependence upon his pain medication.

The Veteran stated that he went in frequently in 1996 after the surgery. In February of 1997, an ultrasound scan was done demonstrative of a complete supraspinatus avulsion.  In May 1997, there was discussion of further surgery and at that point, the examiner noted a complete interference between the patient and doctor relationship with Dr. K. having the patient come to his private office.  The Veteran expressed to Dr. K. that he was leery of Dr. H. doing the secondary surgery.  The examiner noted further review of the records, including the March 1998 surgical report from Dr. K.

The Veteran discussed his current symptoms including pain, swelling, and weakness.  After physical examination, the examiner stated that the Veteran's current symptoms did not appear to be to related to a loose prosthesis but rather an incompetence of the rotator cuff, which would not be a result of the surgery.  He was discharged from the original surgery with good response and showing good care, but it is well known that complications can set in through no fault of the hospital or the surgeon and no definite fault in the patient. They are just complications that can come about for unknown reasons.  She could see no specific failure of care for this patient, and found that VA did not fail to exercise the degree of care that would be expected of a reasonable or care provider.   Further, she could not see anywhere in the notes of any carelessness or any neglect or any lack of proper skill.

With respect to informed consent, the Veteran stated that that has never been the problem at all, that he signed the informed consent.  She could not see any specific failure other than a possible complication that set in.  The examiner noted that it appeared that the VA gave good care.  She could not see that the VA aggravated any of his care.  Rather, he found that the interference of a contract orthopedic surgeon could have been the biggest problem in this whole affair, but this Veteran did seem to have lost the use of his left shoulder.

During a June 2008 Board hearing, the Veteran testified that he noted extreme pain immediately following the first surgery.  He indicated that his implant was progressively moving out of the socket.  He noted that he begged for repair and it was not done until over a year later.  He purportedly filed the tort claim to get the shoulder fixed.  After the second surgery, the implant snapped further out of the socket.  He indicated that, as a result of his case and peer review investigations, additional funding was obtained to do constant clinical coordination, which was a big problem with his complaint.  

The Veteran further reported that Dr. H. admitted that the implant head was the wrong size.  

The Veteran reported that he was still in constant pain and there was nothing he could do for improvement of his condition.   He argued that it was obvious that his shoulder was problematic from day one and VA failed to fix it.  He noted VA erred in diagnoses and in lack of follow-up care.  

In January 2012, the Board received a specialist opinion from the attending orthopedic surgeon at the Hines VAMC, Dr. N.  The physician noted that he reviewed the claims file and the Veteran's statements as to the inadequacies and failures of the surgery and follow-up care.

At the outset, the reviewing physician noted that he had extensive experience in Surgical Quality Assurance.  He was the chairman of this committee for eight years when he was in private practice.  He described the quality assurance process, noting that, generally, a nurse or some other practitioner performs a chart review of surgical patients. There were a number of automatic triggers such as unexpected return to the operating room/blood transfusions/wound infections/etc. which prompt a physician review. A determination on quality of care is made either by the chairman, selected committee members or the entire committee depending on specific circumstances. The vast majority of cases reveal no incidence of compromised patient care. Committee findings are confidential.  Thus, he found the fact that a case was reviewed by a Quality Assurance Committee in no way implies the standard of care was not met.

The reviewing physician went on to review the surgical reports and treatment records surrounding the Veteran's VA shoulder surgeries and post-operative care in 1996 and 1997.  The examiner noted that while the initial postoperative course was uneventful, his pain was difficult to control and increased with physical therapy.  At that point, he found that the surgery would have been considered a poor outcome.  He noted that some possible causes of a painful shoulder hemiarthroplasty included loosening and infection.  These were never documented either preoperatively of the resection arthroplasty or at the time of resection arthroplasty.  He also noted that another cause of failure could be rotator cuff incompetency with the development of a rotator cuff arthropathy, which proved to be cause of the failure in the Veteran's case.  This diagnosis was confirmed at the time of the second surgery in November 1997, which consisted of diagnostic arthroscopy/arthroscopic rotator cuff debridement/acromioplasty.  He had no long-lasting improvement following this procedure, and the procedure was additionally complicated either by an acromial fracture or deltoid detachment, with the former being more likely.  A revision to a prosthesis with a larger head was considered but was not carried out.  Eventually, the Veteran underwent a salvage procedure (resection arthroplasty) in March 1998.

Dr. N. noted that essentially every orthopedic surgical procedure had definable complication and a percentage of unsatisfactory outcomes/failures in spite of technically well-performed surgery performed by a well-trained and experienced surgeon.  He noted that treatment of a four-part fracture-dislocation of the humerus remained problematic by today's standards in spite of the development of newer prosthetic designs and was considerably more problematic in 1996.

He continued that the Veteran's four-part fracture required surgical replacement of the humeral head (proximal humeral/shoulder hemiarthroplasty).  In this case there was also a posterior dislocation of the humeral head.  Due to the relatively high incidence of avascular necrosis and shoulder stiffness after a displaced four-part fracture, a hemiarthroplasty was generally performed rather than open reduction internal fixation or nonsurgical management.  It was previously thought that this procedure produced satisfactory pain relief but functional recovery was highly variable and often less than desirable.  More recent studies also questioned the degree of pain relief obtained following hemiarthroplasty.

Dr. N. noted that the failure rate for such surgery was 6 percent at five years, and some studies suggested that there was a higher failure rate than was generally reported and that shoulder function was impaired/unpredictable after shoulder arthroplasty.  He also noted that complications after hemiarthroplasty were not uncommon and were well-described in literature, and an overall complication rated had been cited as high as 34 percent.  He further indicated that rotator cuff tears were also common after shoulder arthroplasty.  Dr. N. reported that technology is available today to deal with non-repairable massive rotator cuff tears which were not available in 1996/1998.  

Recommended surgical treatment for non-repairable rotator cuff tears in the late 1980s through 1990s was that of surgical debridement/subacromial decompression with resection of the coracoacromial ligament/with or without biceps tenotomy.  While the approach was still utilized, it was used on a more limited scale than it was in the 1990s.  Incidence of complications of subacromial decompression ranged from 2-3 percent to 11 percent in various series.  Recognized complications of subacromial decompression include fracture of the acromion and deltoid detachment, with the former being more common.  

Dr. N. also noted that, in general at the time a hemiarthroplasty is performed in the presence of a functioning rotator cuff/repairable cuff tear/reconstructable tuberosities prosthetic humeral head size would correspond to the existing native humeral head size (this is described as in-line sizing). However, in the presence of an incompetent rotator cuff one would use an oversized humeral head, e.g. the larger prosthetic humeral head as compared to the native humeral head (this is described as oversizing).  He also discussed formation of scar tissue, rotator cuff tear after replacement, and salvage procedures after failed shoulder arthroplasty and related relevant medical studies.  

With respect to the Veteran's specific case, Dr. N. noted that in the 1990s and in most situations by today's standards, a shoulder hemiarthroplasty would be recommended as a standard of care.  The procedure was clearly indicated and was performed in a timely fashion. Review of the surgical procedure report indicated that it was a technically well-performed procedure, and that the head size and degree of retroversion was appropriate.  

Dr. N. continued that the Veteran underwent appropriate follow-up/physical therapy. Apparently Veteran experienced increased shoulder pain after one of the physical therapy sessions.  He noted that increased pain after a physical therapy session is not uncommon and has many etiologies such as tearing of adhesions, muscle strain etc. He indicated that it was conceivable, but certainly not definite that this was the initial episode of rotator cuff/tuberosity repair failure. However, at that time it would have been extremely difficult to diagnose. The usual cause of this mode of failure is failure of the subscapularis (anterior cuff) and presents with a sudden unexpected increase in external rotation. This was not the case in this situation in which rotator cuff failure involved the posterior rotator cuff/primarily supraspinatus. In this scenario, there would be no increase in external rotation. The only findings would be that of limitation of motion and pain. This is what Veteran
had prior to the physical therapy episode and accordingly there was no way of readily determining if there had been rotator cuff failure - this condition would be essentially undiagnosable on physical examination at that point in time.  

Coordinated follow-up/care was difficult to maintain in that the Veteran was unhappy with the VA care and went back and forth between multiple private physicians and VA physicians.

Since Veteran failed to improve (persistent pain and compromised motion) in a timely fashion after appropriate physical therapy possible etiologies for the prosthetic complications were investigated. Aseptic loosening was considered but never documented preoperatively or at the time of the resection arthroplasty. Infection was considered but never documented preoperatively (normal lab tests) or at the time of resection arthroplasty (normal cultures). Reason for failure was determined to be rotator cuff failure (tuberosity nonunion/ avulsion). This was very difficult to diagnose in that typical physical findings of rotator cuff failure could not be distinguished from a painful/stiff shoulder following hemiarthroplasty. MRI scanning and CT scanning would be of limited value due to artifact from the prosthesis (with current software for artifact suppression CT scanning could be useful but was not available in the 1990s). Arthrography could not be performed because of Veteran's allergy to contrast agents. Sonography was used and suggested a tear of the supraspinatus tendon. Presently, sonography is a well-accepted modality for diagnosing rotator cuff tears in many institutions. In the 1990s there would have been few with sufficient experience to interpret sonography reliably and ultrasound findings in the 1990s would have to be viewed with some degree of caution. In any event, at the time of the second operation (arthroscopy/subacromial decompression) the cuff tear was demonstrated.

Due to Veteran's persistent pain and compromised function VA physicians recommended and private physician concurred that Veteran likely had rotator cuff failure and arthroscopy was recommended with the understanding that if a massive rotator cuff tear was identified it would be treated with debridement/subacromial decompression. Records reflected that Veteran was carefully advised that this procedure would hopefully improve his pain but he could expect no improvement in function. This procedure was scheduled for April 1997. As regard to timing of this procedure, Dr. N. opined that it would be unreasonable to perform this procedure before six months postoperatively-- some surgeons would consider 12 months for their threshold for a second procedure, as you must be sure patient has reached maximal medical improvement before additional surgical intervention is carried out. Early revision would be required for infection/catastrophic failure such as disengagement of the modular prosthetic head from the humeral component which has been described/instability dislocation, none of which were factors in this situation.  In general, early revision is not indicated for pain alone.  Dr. N. determined that, in this situation the second operative procedure was recommended in a timely fashion.
 
Apparently, due to Veteran's apprehension and care being provided both at the VA and in the private sector this procedure was not carried out until November 1997. This delay was due to the Veteran and not due to the VA. However, Dr. N. indicated that the additional six months (April to November) delay probably would not have altered the final outcome.

In regard to the second surgery, Dr. N. noted that the records revealed that, at the time of arthroscopy the prosthetic humeral head was clearly visible consistent with a full thickness rotator cuff tear.  It was determined at the time of surgery the tear was not repairable and accordingly rotator cuff debridement/subacromial decompression was carried out in an attempt to ameliorate Veteran's pain. If the coracoacromial ligament had not been released at the time of the index operation it would had to have been released at that time by 1997 standards. He noted that while in 2011 it is recognized that this procedure could at best only provide limited improvement and other surgical options are currently available, in the 1990s it would have been the procedure of choice.

The Veteran experienced no appreciable improvement following this procedure. Revision of the prosthesis with a larger modular head was considered. Dr. N indicated that this in no way implied that the prosthetic head used in the index operation was incorrectly sized.  Rather, this would be a revision attempt to address a complication of hemiarthroplasty, namely rotator cuff failure.  It is currently recognized that this type of revision (oversized humeral head) has only a limited success rate and other options are available in 2011.  However; in the 1990's it would be considered.  Once again at this point in time Veteran was going back-and-forth between the VA and private physicians and accordingly this revision was never performed.  Even if it had been performed it is unlikely that Veteran would have obtained any long-lasting pain relief and there would have been no improvement in function.

During convalescence from the second operative procedure a soft tissue depression developed distal to the posterior lateral acromion. This most likely was caused by an acromial fracture which is a recognized complication of subacromial decompression.  The Veteran was evaluated again by Dr. K. in a private setting. Due to Veteran's failure to improve with the rotator cuff debridement/subacromial decompression it was recommended that a salvage procedure be performed. Salvage for failed hemiarthroplasty in the 1990s and even currently is that of a resection
arthroplasty or arthrodesis with the latter being technically far more difficult.

Dr. N. indicated that the findings at the time of the third operation were consistent with the equivalent of the rotator cuff arthropathy following hemiarthroplasty with anterior/superior escape of the prosthetic head due to rotator cuff failure. Scarring of the capsule would be consistent with the massive rotator cuff failure/tuberosity
avulsion/prosthetic subluxation. With a massive rotator cuff tear displacement of the biceps tendon would not be unusual and was of no consequence in the final outcome of the procedure. There was no evidence of aseptic loosening/prosthetic malposition/infection.  Dr. N. noted that it appeared from the July 2005 VA examination report that the Veteran's condition had failed to improve to the degree anticipated.  

Moreover, Dr. N. noted that he reviewed the questions posed to and answered by Dr. K., and provided his own opinions with respect to Dr. K.'s responses.   He noted that while the amount of scar tissue in the shoulder may or may not have been time-related, in any event, it did not influence the final results.  Moreover, he found little reason to believe that he timing of the revision was related to the final outcome with exceptions of progressive loss of bone stock as would be seen with osteolysis (which is much more of a problem in the lower extremity with total joint arthroplasty than in the upper extremity with hemiarthroplasty) or septic loosening with bone loss. None of the above was factors in this situation. Muscle weakness due to disuse atrophy could be a factor with a delayed revision but would be recoverable with physical therapy. A delay in the initial surgery of greater than three weeks particularly in elderly females has been shown to contribute to a poor result. However, this is not a factor in the present situation in that the index operation was clearly performed in a timely fashion. Dr. N. noted that he was not aware of any literature which would support the contention that revision surgery would have a better result if done earlier other than the exceptions discussed above.  

Dr. N. further noted that tendon displacement was likely related to the deficient rotator cuff, but this was unlikely related to the initial trauma.  To the extent that Dr. K. answered that removal of the shoulder prosthesis was an unusual occurrence, Dr. N. responded that the failure was low and referenced to prosthesis retention alone and not other causes of surgical failure. He also reiterated that the failure rated was underestimated.  Dr. N. also indicated that glenoid wear/erosion is expected after hemiarthroplasty rather than the exception and would have little, if any effect on the outcome of a resection arthroplasty.

In regard to the settled tort claim, Dr. N. indicated that he was surprised the VA chose to settle this claim. He noted that, if this same claim was made in the 1990s in Illinois in the private sector it would have been vigorously defended by the Illinois State Insurance Exchange and he was confident the defense would have been successful.  Accordingly, the fact that the VA chose to settle this claim cannot be used to argue there was any negligence. Additionally, he contended that if a $1.5 million claim is settled for $50,000, it suggested the claim had little merit and the settlement was based solely on a cost-risk analysis.

In sum, Dr. N. noted that the Veteran underwent routine shoulder hemiarthroplasty for a fracture-dislocation of his shoulder.  Initial postoperative course was uneventful with the exception pain was difficult to control. Pain remained a continuing issue.  Pain at the early stages of recovery out of proportion to what one would expect would be consistent with a variant of a complex regional pain syndrome and would unlikely be directly related to the prosthesis.  At some point in time Veteran developed a massive rotator cuff failure likely secondary to tuberosity avulsion which is a recognized complication of shoulder hemiarthroplasty for four-part fractures. Veteran underwent arthroscopic evaluation of the shoulder which confirmed rotator cuff failure and the rotator cuff was unrepairable. Accordingly a rotator cuff debridement/subacromial decompression was performed. As is often the case, this procedure provided no lasting improvement. With the failure of the rotator cuff the equivalent of a rotator cuff arthropathy developed and superior escape of the prosthesis was inevitable. The only surgical options left at that time were arthrodesis or resection arthroplasty. The latter was performed. As expected the Veteran persisted to have significant limitation of shoulder function and pain persisted at a level somewhat atypical for resection arthroplasty. At this point in time a chronic pain syndrome may or may not have been at least in part an explanation for the degree of residual pain.

Dr. N. conceded that the Veteran's shoulder hemiarthroplasty had a poor result/surgical failure, that the Veteran has significant impairment of his left upper extremity and it is unlikely that time or any additional medical treatment or surgery will improve his condition. Multidisciplinary pain management may or may not be of some benefit, and that the VA examination of (July 2005) was inadequate in that the examiner lacked sufficient expertise/experience in orthopedic surgery to address a complex shoulder condition/surgery.

After review of the medical record, he noted that he could find no instance where the standard of medical care was not met.  He emphasized that the wrong size prosthesis was not used in the original surgery, that the postoperative repairs due to pain were not ignored but rather were addressed in a timely fashion, and that VA did not fail to diagnose a failed shoulder implant and properly treat.  

In sum, Dr. N. opined that it is less likely as not that Veteran's additional disability is due to carelessness, negligence, lack of proper skill, errors in judgment, or similar instance of fault on the VA's part in furnishing medical or surgical treatment but rather the proximate cause of additional disability was an event which was reasonably foreseeable.  He also determined that it is less likely as not that the additional disability resulted from a delay in diagnosis and revision of the failed shoulder prosthesis.

In an April 2012 statement, private physician Dr. L. wrote that he was not involved in care at VA, but in hearing how the Veteran described the situation it sounded like the early failure of his implant was due to rotator cuff deficiency, postoperative inflammatory process and calcification.  He indicated that, in an ideal situation, intervention happens early in this situation and revision surgery could be performed; however, in his case, the sequence of events resulted in an excisional arthroplasty being performed a year and a half later.  Dr. L. indicated that he did not have any firsthand knowledge of the circumstances at that time nor did he have any records available to him-rather, he was merely commenting on the end result and speculating at how the Veteran arrived at his current condition.  

In addendum statement dated in June 2012, Dr. L. wrote that the Veteran had provided him with updated records dating back to the 1990s, including an ultrasound from January 1997, x-rays, chart notes, and operative procedure reports for both the placement of the implant and removal of the implant.  In addition, he reviewed a document of January of 1999 discussing the concept of a revision arthroplasty done potentially expediently which was not followed through as noted in paragraph 3 and substantiated by the documents provided to him (November 1999 document from Dr. K.) 

In a second addendum, Dr. L. wrote that his letters were specifically to comment on the direct relationship between the delay and in recognized the failure of arthroplasty which was upwards of a year and a half did indeed have the causal relationship that resulted in the failure of the implant and the lack of reparability of his shoulder, leaving him with a flail shoulder.  He noted that the reader should consider this clarification of the causation of the ultimate outcome more on a more than probable than not basis due to the delayed recognition of the failed nature of the arthroplasty.

III.  Law and Analysis

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).  

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case.  

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record reflects that the Veteran has alleged numerous instances of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the June 1996 left shoulder surgery, follow-up care, and second surgical treatment in 1997.  He alleges that the wrong size prosthesis was used in the original surgery, that his complaints of severe pain following the first surgery were ignored and that there was a lack of coordination of care leading to delays in further surgical intervention and increased disability.  He further alleges that VA failed to properly diagnose and treat the failed shoulder implant.

The Board acknowledges that there are competing opinions of record as to whether the delay in time between the first and second surgeries caused additional disability of the left shoulder-notwithstanding the fact that part of the delay was due to the Veteran's unwillingness to undergo surgery again with Dr. H.  In this case, Dr. K. noted that it would be more likely that a revision for a shoulder prosthesis would have a better outcome if performed earlier as opposed to later, while Dr. L. opined that the delay in recognizing the failure of arthroplasty which was upwards of a year and a half did indeed have the causal relationship that resulted in the failure of the implant and the lack of repairability of his shoulder, leaving him with a flail shoulder.  In contrast, the January 2012 VA reviewing physician determined that it is less likely as not that the additional disability resulted from a delay in diagnosis and revision of the failed shoulder prosthesis.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this regard, the Board finds the opinions of Dr. L. and Dr. K. of little probative value, as both opinions contain only a bare conclusion that is not supported by any kind of reasoned rationale. The examiner simply gives an opinion without explaining why that opinion is supported by the evidence in the record.  As such, these opinion and report and afforded only little probative weight. A medical opinion must support its conclusions with analysis. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While Dr. K. had treated the Veteran in the past, and Dr. L. apparently reviewed the Veteran's medical records (though it is unclear as to whether he had access to the entire claims file) neither provider cites to any of the Veteran's history or provide any medical rationale in providing his opinion to the effect that the Veteran would have had a better outcome had the second surgery been performed at an earlier time.  Moreover, the Board notes that Dr. K. appears to contradict himself in treatment records where he noted that he told the Veteran that his final outcome was unlikely to have been altered by the length of time between the initial surgery and his final surgery.  

In contrast, the January 2012 VA reviewing physician's opinion reflects a thorough discussion of the Veteran's history and review of the claims file.  Unlike Dr. K. and Dr. L, the examiner cited to numerous medical articles and studies relevant to the Veteran's case and discussed the standard of care and medical practices employed at the time of the Veteran's surgeries.  He provided a fully-reasoned opinion as to why the amount of time between surgeries did not lead to additional disability, and indicated that while there were situations in which he would expect that the timing of the revision would be related to the final outcome, he found that none of those factors were present in the Veteran's case.  He found no other support in medical literature for such a contention.  

Similarly, to the extent that Dr. K. contends that the biceps tendon displacement related to an inadequate rotator cuff tissue, secondary to the initial trauma, he likewise provides no support for this contention.  In contrast, Dr. N. wrote that it was likely unrelated to the initial trauma.  He noted that displacement of the biceps tendon would not be unusual with massive rotator cuff displacement, and moreover, was of no consequence in the final outcome of the procedure.   

Thus, the most persuasive opinion on the question of whether the amount of time between the first and second surgeries caused additional left shoulder disability weighs against the claim.

As for the Veteran's contention that the incorrect size prosthesis was used in the first surgery, the Board notes that none of the records support such a finding. Rather, the only opinion of record that directly answers the questions of the appropriateness of the size of the prosthesis is that of the January 2012, which weighs against the claim.  The Veteran has not presented any other evidence to the contrary.  The Veteran's statements inconsistent with the record and are not credible.  No proof has been submitted to support such lay evidence.  To the extent that he reports that he was told this information, we find the actual records more probative and his recounting not believable.

The Board does not find that Dr. H.'s notation-to the effect that in the event second surgery was not successful, the plan was to do modular head exchange to a larger size head-signifies an admission that the wrong size implant was used in the first surgery, as the Veteran contends.  In fact, the January 2012 VA reviewing specifically addressed this notation, indicating that it in no way implied that the prosthetic head used in the index operation was incorrectly sized. Rather, he found that this would be a revision attempt to address a complication of hemiarthroplasty, namely rotator cuff failure. 

In addition, to the extent that the Veteran alleges misdiagnosis or failure to properly diagnose, the record again fails to support his contention.  The January 2012 opinion again weighs against this claim, and the Veteran has not provided any other opinion evidence that suggests misdiagnosis or failure to diagnose.  Rather, the record reflects that after the first surgery and continued complaints of pain, private and VA treatment providers conducted studies and examinations to determine the source of the pain and a rotator cuff tear was eventually identified.  

The Board has considered the Veteran's many other contentions regarding the inadequacy of his care by VA.  However, his arguments regarding the lack of coordination of his care, mistreatment by VA employees, and overall failures in his care fail to meet the criteria for an award of compensation under 38 U.S.C.A. § 1151.    

Again, the January 2012 reviewing physician, upon complete review of the records and thorough discussion of the Veteran's case, his contentions regarding his care, and pertinent medical literature, opined that it is less likely as not that Veteran's additional disability is due to carelessness, negligence, lack of proper skill, errors in judgment, or similar instance pf fault on the VA's part in furnishing medical or surgical treatment but rather the proximate cause of additional disability was an event which was reasonably foreseeable.

Simply put, the record contains no reliable evidence which tends to substantiate the Veteran's contentions that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable.  Rather, the evidence demonstrates that the Veteran underwent left shoulder hemiarthroplasty in June 1996 and that the surgery subsequently failed, and that failure does happen in certain cases.  Subsequent records also show that the Veteran suffered a torn left rotator cuff for which he underwent additional surgery.  While he had an unfortunate outcome from his surgical treatment, that the surgery failed and he required other surgery which eventually led to flail shoulder, such events do not, in and of themselves, establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in providing treatment. 

The Board also considered the Veteran's and his attorney's various written statements and hearing testimony that VA was negligent in failing to diagnosis and in providing surgical treatment and follow-up care.  Neither, however, has presented reliable evidence.  An opinion as to the cause of a the Veteran's additional disability would involve analysis of clinical testing,  x-ray reports, surgical reports, and the standard of care at that time, and a knowledge of highly complex medical matters and an understanding of the workings of the shoulder and surgical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional. See Jandreau v. Nicholson, 492 F.3d at 1377.  

Furthermore, in the present case, we are dealing with a question of an alleged misdiagnosis or improper treatment of the condition.  The Veteran has not demonstrated that he has knowledge of the acceptable medical practices in diagnosing and treating a comminuted humeral anatomic neck fracture with posteriorly dislocated head or in hemiarthroplasty surgery, rotator cuff repair, and follow-up care such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g. amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  Accordingly, the most probative evidence in this case is the opinion of the January 2012 reviewing VA physician and other treatment records which reflect that the VA acted with reasonable care and due diligence in treating the Veteran.

The Board is aware that the appellant is competent to relate that which he has been told by an examiner.  In part, he asserted that the VA needs to read between the lines.  However, he was given time to support his allegations.  We conclude that the actual records are far more probative and far more credible than his lay recounting.  Although some of his lay statements may fall within the realm of competence, such statements fade into insignificance when presented with reasoned medical opinions.

In addition, neither the payment of a settlement under the Federal Tort Claims Act nor peer review studies signifies that the criteria for compensation under 38 U.S.C.A. § 1151 have been met in this case.  The standards and legal criteria for relief under the Federal Tort Claims Act are not the same as an 1151 claim, nor are the standards of review for peer review under a quality assurance program.  The settlement agreement also reflects that it was not to be operated as an admission of liability on the part of anyone.

Finally, the Veteran has never argued that he was treated without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Though the Veteran has suggested that he would not have provided consent for the surgeries if he knew they were to be performed by Dr. H., the regulations regarding informed consent contained in 38 C.F.R. § 17.32 require that the Veteran be informed of the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done-by someone responsible for care or performing the procedure.   The 1996 consent form lists Dr. H. as one of the surgical treatment providers, and the consent was obtained by another physician listed on the consent form.  The November 1997 surgical procedure report notes that informed consent was obtained and signed by the Veteran.  The attending physician, Dr.H., and other assistants were noted.  The record does not otherwise reflect that the Veteran was unable to provide informed consent.  Accordingly, the Board finds that benefits are not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left shoulder due to surgery in June 1996 and post-operative care by VA.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.CA.
§ 1151, for additional disability of the left shoulder due to surgery in June 1996 and
post-operative care by VA is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


